Name: Commission Regulation (EEC) No 1573/76 of 30 June 1976 amending Regulation (EEC) No 700/73 laying down certain detailed rules for the application of the quota system for sugar
 Type: Regulation
 Subject Matter: agri-foodstuffs;  EU finance;  foodstuff;  beverages and sugar;  agricultural structures and production
 Date Published: nan

 No L 172/52 Official Journal of the European Communities 1 . 7. 76 COMMISSION REGULATION (EEC) No 1573/76 of 30 June 1976 amending Regulation (EEC) No 700/73 laying down certain detailed rules for the application of the quota system for sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1487/76 (2), and in particular Article 27 (7) thereof, Whereas the said Article 27 (2) lays down criteria for the calculation of the production levy, which differ in part from those applicable before the entry into force of the said Regulation ; whereas Commission Regula ­ tion (EEC) No 700/73 of 12 March 1973 laying down certain detailed rules for the application of the quota system for sugar (3), should therefore be amended accordingly ; Whereas, furthermore, provision must be made for cases where the principal and the processor in a contract of work are in different Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 3 of Regulation (EEC) No 700/73 there is hereby inserted the following paragraph 2a : '(2a) If the factory of the principal and that of the processor are situated in different Member States then the application referred to in para ­ graph 2 shall be made to the . two Member States concerned . In that case the Member States concerned shall act in concert on the reply to be given , and shall take the necessary steps to verify that the conditions laid down in paragraph 2 are observed.' 2 . Article 5 (4) of Regulation (EEC) No 700/73 is hereby deleted . 3 . Article 7 of Regulation (EEC) No 700/73 is hereby replaced by the following : 'Article 7 1 . The amount of the production levy valid for a given marketing year shall be fixed before 1 December of the following marketing year. 2 . Overall losses incurred in disposing of the quantity produced in the Community in excess of the guaranteed quantity shall be calculated on the basis of : (a) total sugar production in the Community during the marketing year concerned, expressed as white sugar, less :  the guaranteed quantity valid for that marketing year,  quantities produced in excess of the maximum quotas,  quantities within the maximum quota carried forward pursuant to Article 31 of Regulation (EEC) No 3330/74 ; (b) a fixed amount per unit of weight to compen ­ sate losses incurred in disposing of that sugar. This amount shall correspond to the weighted average of losses incurred in disposing of sugar during the period 1 October of the relevant marketing year to 30 September of the following year, less the export levy charged during the same period.' Article 2 This Regulation shall enter into force on 1 July 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 June 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 359, 31 . 12 . 1974, p. 1 . (2 ) OJ No L 167, 26 . 6 . 1976, p . 9 . P) OJ No L 67, 14. 3 . 1973 , p . 12 .